
	

113 S1046 IS: Native American Veterans’ Memorial Amendments Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1046
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Schatz (for himself,
			 Mr. Barrasso, Mr. Tester, and Ms.
			 Hirono) introduced the following bill; which was read twice and
			 referred to the Committee on Indian
			 Affairs
		
		A BILL
		To clarify certain provisions of the Native American
		  Veterans' Memorial Establishment Act of 1994.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Native American Veterans’ Memorial
			 Amendments Act of 2013.
		2.Native American
			 Veterans' Memorial
			(a)Authority To
			 establish memorialSection 3 of the Native American Veterans’
			 Memorial Establishment Act of 1994 (20 U.S.C. 80q–5 note; 108 Stat. 4067) is
			 amended—
				(1)in subsection
			 (b), by striking within the interior structure of the facility
			 and inserting on the property; and
				(2)in subsection
			 (c)(1), by striking , in consultation with the Museum, is and
			 inserting and the National Museum of the American Indian
			 are.
				(b)Payment of
			 expensesSection 4(a) of the Native American Veterans’ Memorial
			 Establishment Act of 1994 (20 U.S.C. 80q–5 note; 108 Stat. 4067) is
			 amended—
				(1)in the heading,
			 by inserting and National
			 Museum of the American Indian  after
			 American Indians
			 ; and
				(2)in the first
			 sentence, by striking shall be solely and inserting and
			 the National Museum of the American Indian shall be.
				
